UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1851


ROBERT C. HEFFNER, JR.,

                Plaintiff - Appellant,

          and

REGINALD BUMBRY; CORTHELIA BUMBRY,

                Plaintiffs,

          v.

BROOKSQUARE CONDOMINIUM, other, Brooks Square Condominium,
Inc.; LINDA S. MERICLE, P.A.; ELMORE, THROOP & YOUNG, P.C.;
BALLENGER CREEK MEADOWS HOMEOWNERS ASSOCIATION, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-03369-PJM)


Submitted:   February 25, 2013              Decided:   March 5, 2013


Before DAVIS, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Robinson, Scott Borison, LEGG LAW FIRM, LLC, Frederick,
Maryland, for Appellant.     John S. Vander Woude, Raymond D.
Pinkham, ECCLESTON & WOLF PC, Hanover, Maryland; Allan A. Noble,
G. Calvin Awkward, III,     BUDOW   AND   NOBLE,   P.C.,   Bethesda,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robert    C.    Heffner,      Jr.,    appeals       from      the    district

court’s     order    granting       summary      judgment       in     favor     of    the

Defendants     on    his    action     challenging        the        validity     of    an

underlying debt for unpaid homeowners’ association dues.                               We

have   reviewed     the    record    before      this    court       as   well    as   the

parties’    briefs    and    find    no   error     in    the    district        court’s

judgment.     Accordingly, we affirm for the reasons stated by the

district court.       Heffner v. Brooksquare Condominium, No. 8:11-

cv-03369-PJM (D. Md. June 12, 2012).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                          3